Citation Nr: 1212424	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus/plantar fasciitis/hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, mother, father


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2004 to November 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Diego, California.  The case is now within the jurisdiction of the RO in Huntington, West Virginia.  The case was remanded by the Board in September 2010 and in September 2011 to enable the Veteran to appear before a Veterans Law Judge at a personal hearing.  A video conference hearing was held before the undersigned Veterans Law Judge in January 2012 and the transcript of that hearing is of record.  The appellant was at the RO in Roanoke, Virginia for the hearing.  The Veteran also testified before a decision review officer (DRO) at the RO in May 2008.


FINDINGS OF FACT

1.  Prior to June 30, 2010, the Veteran's foot disability was not shown to be characterized by severe flatfoot characterized by marked deformity and characteristic callosities.  While there was pain and swelling of the feet, these symptoms were to some extent taken into account in the separate ratings assigned for lymphedema of the right and left lower extremities and the finding of moderate disability does contemplate some pain.

2.  Beginning June 30, 2010 the Veteran was shown to have pronation of her feet and characteristic callosities in addition to pain and swelling and her symptoms most closely approximated severe pes planus.


CONCLUSIONS OF LAW

1.  Prior to June 30, 2010, the criteria for a rating in excess of 10 percent for bilateral pes planus/plantar fasciitis/hallux valgus were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2011).

2.  Beginning June 30, 2010, the criteria for a rating of 30 percent, but no more, for bilateral pes planus/plantar faciitis/hallux valgus were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in December 2006 which explained VA's duty to assist her with obtaining evidence in support of her claim.  This letter also explained what the evidence needed to show in order to establish service connection for a claimed disability as well as explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  

The Veteran's claim for a higher initial rating for her bilateral pes planus/plantar faciitis/hallux valgus is a downstream issue from her claim for entitlement to service connection for that disability.  The RO granted service connection for bilateral pes planus/plantar faciitis/hallux valgus and ultimately assigned a 10 percent rating for that disability. The Veteran then filed a notice of disagreement arguing that she should have received a higher rating.  In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003. In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent an SOC that addressed the appropriate rating for her problems with her feet in January 2008.  She also received a supplemental statement of the case (SSOC) that addressed this issue in June 2009. 

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and transcripts of the testimony of the Veteran and her family members at the May 2008 and January 2012 hearings.  The Veteran was also afforded a VA compensation and pension examination of her feet in January 2007.  That examination adequately documented the Veteran's complaints regarding her feet and is adequate for rating purposes.  Her feet were reexamined in June 2010.

For these reasons, the Board finds that VA satisfied its duties to notify and assist the claimant in this case. 

 Initial Rating

The Veteran contends that her bilateral pes planus/plantar fasciitis/hallux valgus is more serious than is contemplated by the currently assigned 10 percent rating.  It is noted that the Veteran has separate 20 percent ratings for lymphedema of each lower extremity, and this condition causes pain and swelling of the feet in addition to the Veteran's pes planus/plantar fasciitis/hallux valgus.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability of the feet is currently rated pursuant to 38 C.F.R. § 4.71a, diagnostic code 5276, which addresses flat feet.  A 10 percent rating is assigned for moderate pes planus.  The weight bearing line is over or medial to the great toe, there is inward bowing of the tendo Achilles, and pain on manipulation or use of the feet, bilateral or unilateral.  A 20 percent rating is assigned for unilateral severe pes planus.  There is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent rating is assigned when severe pes planus is bilateral.  A 30 percent rating is also assigned for unilateral pronounced pes planus.  There is marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and this is not improved by orthopedic shoes or appliances.  A 50 percent rating is assigned when pronounced pes planus is bilateral. Id. 

The Veteran was afforded a VA general medical examination in January 2007 which included an examination of her feet.  It was noted that flat feet was noted on the Veteran's entrance physical but she was able to walk.  In service she started having pain in her lower legs.  She was told it was due to flat feet and plantar faciitis.  She was given shoe inserts, but the condition continued to get worse.  Eventually both inserts broke.  She was on a profile for no running or standing or walking for a long time.  She had molds and new inserts made but they needed to be adjusted.  She had a bone scan but was not sure whether she was diagnosed with plantar fasciitis or shin splints.  She has pain in both great toes and her heels throb.  She had a cortisone injection in the right great toe which did not help.  The pain is worse early in the morning.  Surgery was considered but was not being done due to her lymphedema of the lower extremities.  

Examination of the feet revealed that the Veteran was wearing inserts in both shoes.  There was pain with pressure to the bottom of the heel bilaterally.  The skin was dry and cracking on the plantar surfaces.  There was no pitting edema.  There was tenderness to palpation over the forefoot bilaterally.  Arches were normal non-weight bearing but flat with weight bearing.  The Veteran was able to walk on her toes and heels without difficulty.  Her gait and posture were normal.    

X-rays of the feet showed mild joint space narrowing in the region of the first metatarsophalangeal joint and a mild hallux valgus deformity.  The diagnosis was bilateral plantar fasciitis, bilateral flexible arches, and bilateral mild hallux valgus.

VA treatment records show complaints of pain in the feet and heels.  A September 2007 treatment note indicated that there were no calluses on the feet.  There was edema but no erythema.  There were no macerations or open lesions.  Skin temperature was warm to cool from proximal to distal bilaterally.  Ortho-muscle strength was 5/5.  There was full range of motion to all pedal joints.  There were no masses or gross deformities noted to the bilateral lower extremities.  There was a hyper mobile first ray bilaterally.  There was tenderness to palpation to the plantar foot bilaterally.  Neuro-epicritic sensation was intact to the bilateral feet via light touch. The Veteran had prescribed shoe inserts which she said helped somewhat.  This is similar to what earlier treatment records reflected.

The Veteran testified at a hearing before a DRO at the RO in May 2008.  At that time the Veteran testified that she experienced pain and swelling of her feet.  She had throbbing pain in her feet that was sometimes but not always constant and which she rated 7 or 8 out of 10 in severity.  She had the beginning of a bunion on her right foot and her left foot got blisters.  Her feet were flat.  She did not wear any devices to help her flat feet.  She could not comfortably walk long distances.  She had three calluses on both feet.  A doctor had recommended some type of foot surgery but this could not be done due to her lymphedema of the lower extremities.  She felt that her foot pain interfered with her life from day to day, whether she wanted to walk for exercise or stand for long periods of time.  When she did a 10 week pharmacy technician internship she had to be on her feet for 4 hours per day.  When she came home she would need to rest her feet for an hour so that they would "calm down."  VA provided her with shoe inserts but she felt that these made her problems with her feet worse.  

The Veteran was seen for a recurrence of plantar fasciitis in March 2009.  At that time, the Veteran reported increased pain with ambulation and she was noted to have an antalgic gait.  She had significant lymphedema.  There was pain on palpation of the medial tubercle of the calcaneous as well as the Achilles tendon area and along the medial band of the plantar fascia.  The Veteran had negative Tinel's and negative Valleix.

The Veteran obtained a comprehensive examination of her feet from VA on June 30, 2010.  It was noted that the Veteran had non-pitting lymphedema that extended fully up her legs.  She had thick, discolored nails, bilateral hallux.  She had exfoliated skin on the plantar aspect of the foot that was consistent with tinea pedis.  An orthopedic examination showed that while sitting the Veteran had her hallux abducted in valgus rotation, which was present and reducible.  Pain on palpation was noted.  There was no pain with range of motion.  There was no crepitus.  The Veteran's left foot was more painful than the right foot.  Bilateral arches were present with sitting.  With standing, the arches decreased.  The Veteran had calluses at the interphalangeal joint and the metatarsal phalangeal joint bilaterally.  When standing, she had a flattening of the medial arch.  She had genuvalgum bilaterally.  The arch was decreased to a greater degree on the right as compared with the left. It was noted that the Veteran had a pronated foot type.  There was flexor stabilization of the toes bilaterally.  The Veteran also reviewed posteriorly as inward bowing of the Achilles tendon with a positive helbing sign, right greater than left.  The heel was valgus, right greater than left, and was reducible, but the first ray did not purchase.  The left hallux minimally purchases when reduced.  The Veteran had a positive Jack's test.  The heel inverted with pain at the forefoot.  On her forefoot, the Veteran had pain in the first metatarsal phalangeal joint with popping.  With gait analysis, it was noted that the Veteran's feet do follow midline.  The right foot is slightly abducted to the midline of the foot.  She had flat feet bilaterally with the forefoot flapping on the ground.  The Veteran's foot type is both pronated with walking without shoe gear.  The Veteran's hips and shoulders had no tilt.  The Veteran was diagnosed with hallux abductovalgus bilaterally, bilateral tinea pedis, onchomycosis bilateral hallux, calluses, pronation, tinea valgum, metatarsalgia, and lymphedema.  The Veteran was recommended to continue with her current treatment regime and to wear shoe inserts.  

The Veteran was afforded a video conference hearing in January 2012.  At that time, the Veteran testified that she experienced pain in her feet that ranged from dull to burning.  She wears orthotic inserts in her shoes.  They provide some relief from her symptoms but not total relief.  She had physical therapy for her feet in the past but it did not help.  She takes much pain medication to control her symptoms.  She cannot have surgery on her feet due to her lymphedema in her feet and legs.  She is a full time student and she normally goes to sit in her car between classes to get off of her feet.  Standing is painful and causes one or both feet to flare up and she usually has to sit down as soon as possible.  Her ankles roll and she has sprained an ankle in the past.  She does not wear leg splints because they are too painful.  She soaks her feet to bring the inflammation down and she wears shoes that have ankle support.  She has a handicap placard for her car so that she doesn't have to walk too far from the parking lot to her classes.  She is getting bunions.  The lymphedema causes her feet to always be swollen.  The only exercise she can do is swimming and biking on a special bike.  

The Veteran's mother testified that the Veteran often complained about pain in her feet and when she looks at the Veteran's feet they look red and sore.  The Veteran's father testified that she used to be active but is not any longer.  

Prior to the examination on June 30, 2010, the evidence did not show that the Veteran's bilateral foot disability constituted more than moderate flat feet.  She had symptoms consistent with moderate flat feet including pain on manipulation and use of the feet.  While she had swelling of the feet, this was due to her lymphedema of the lower extremities for which she has separate ratings and therefore this symptom cannot be used as a basis for an increased rating for the Veteran's flat feet.  There was no evidence of marked deformity such as pronation or abduction of the feet.  At her initial VA examination, there were no calluses.  While the Veteran testified that she had calluses at her hearing before the DRO at the RO, there is no objective evidence of this and, still, the Veteran did not have other characteristics consistent with more than moderate disability of the feet such as marked deformity of the feet.  

However, the examination on June 30, 2010 documented symptoms consistent with severe flat feet.  The Veteran had pain and swelling on use of her feet.  She had tenderness to palpation of various parts of her feet.  At this examination she was also noted to have calluses at the interphalangeal joint and the metatarsal phalangeal joint bilaterally.  She was also noted to have pronation of the feet with walking without shoe gear and an inward bowing of the Achilles tendon with a positive helbing sign, right greater than left.  The finding of severe symptoms is also consistent with the Veteran's hearing testimony about her painful feet at the January 2012 hearing as well as her testimony about how her problems with her feet and her lymphedema impact her ability to walk and stand.  

The Veteran's symptoms are not so severe as to constitute pronounced flat feet.  While there was some inward bowing of the Achilles tendon it was not markedly inwardly displaced and there was no indication of spasm on manipulation.  While there was pronation of the feet this was not noted to be severe in nature and the Veteran's gait did follow midline.  Furthermore, while she still had pain in her feet, her symptoms were somewhat improved by the use of orthopedic shoes and appliances.  

The Board has considered alternative diagnostic codes, and none would yield a higher rating for the Veteran.  The highest rating available under diagnostic code 5824, other injuries of the feet, is 30 percent (unless there is actual loss of use of the feet), which is the same as the rating that is assigned for severe bilateral flat feet.  Likewise, none of the other diagnostic codes pertaining to the feet would permit a higher rating for the Veteran's specific symptoms. 

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The assigned 30 percent rating for the period beginning June 30, 2010 contemplates pain on manipulation and use, swelling, calluses, and pronation.  The recognition of the bilateral foot disability as "severe" beginning June 30, 2010 is consistent with the Veteran's testimony about her problems with her feet and its impact on her activities.  Prior to June 30, 2010, the Veteran's primary symptoms were pain on use and swelling of the feet which was due to lymphedema; pain on use was expressly contemplated in a finding of moderate disability.  Moreover, in this case to some extent some of the Veteran's symptoms, such as swelling of the feet, as well as some degree of limitation of her activities, are attributable to the lymphedema for which she is separately rated.  The same symptoms which were used to rate her lymphedema cannot be used to increase her rating for her flat feet. Viewed in this context, her symptoms and limitations are accounted for by the schedular ratings.  Thus, an exceptional disability picture is not shown.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That Veteran was afforded the benefit of the doubt in the grant of a higher rating for the period beginning June 10, 2010.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Prior to that time, the weight of the evidence was against her claim for an increased rating. 


ORDER

For the period prior to June 30, 2010, an initial rating in excess of 10 percent for bilateral pes planus/plantar fasciitis/hallux valgus is denied.

For the period beginning June 30, 2010, a rating of 30 percent, but no more, for bilateral pes planus/plantar fasciitis/hallux valgus is granted, subject to the law and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


